Citation Nr: 0710781	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-02 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for residuals of right total 
shoulder arthroplasty due to an April 1996 surgical procedure 
performed at a Department of Veterans Affairs (VA) Medical 
Center.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the VA Regional Office 
(RO) in San Diego, California.  The case was certified to the 
Board by the Providence, Rhode Island RO.

For the reasons indicated below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Effective September 2, 2004, new VA regulations establishing 
the criteria for adjudicating claims under the provisions of 
38 U.S.C.A. § 1151 filed on or after October 1, 1997 went 
into effect.  See 38 C.F.R. § 3.361 (2006).  The veteran's 
claim was received by VA in February 2003.  The RO has not 
had the opportunity to consider the veteran's claim under the 
new controlling criteria, nor has the appellant been informed 
of this particular regulation.  The Board parenthetically 
observes that as part of a December 2004 statement of the 
case (SOC) the veteran was provided notice of 38 C.F.R. 
§ 3.358.  This regulation applies to claims received by VA 
before October 1, 1997.  

Accordingly, to ensure due process, this case is REMANDED for 
the following development:

The RO should prepare a new rating 
decision and readjudicate the issue on 
appeal in light of 38 C.F.R. § 3.361.  If 
the benefit sought on appeal is not 
granted in full the RO must issue a 
supplemental SOC (SSOC), which should 
address the new criteria for evaluating 
claims for benefits under 38 U.S.C.A. 
§ 1151 filed after October 1, 1997.  See 
38 C.F.R. § 3.361.  The RO should provide 
the appellant and his representative an 
opportunity to respond.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

